ON REHEARING.
Stephens, P. J.
The agreed statement of facts shows that no notice was ever given Hart either by the sovereign camp or any officer or agent thereof or by the financial secretary of the intention of the sovereign camp to again insist upon a strict compliance with the terms of the certificate and the by-laws requiring payment of monthly instalments. There is also no evidence that Mr. Hart knew that the financial secretary was reporting his payments as made in time instead of on the dates when the payments were actually made. There was no collusion between him and the financial secretary in this respect. This fact differentiates the ease from some decisions cited by the plaintiff in error. Under these circumstances the court trying the case could well hold that the plaintiff below- was misled, and that the association was estopped from avoiding the certificate on the ground that the September instalment was not paid on or before the last day of September.

Judgment adhered to on rehearing.


Sutton and Felton, JJ., concur.